Filed 3/11/21
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                       DIVISION THREE

RICHARD PECH,                       B300524

       Plaintiff and Respondent,    Los Angeles County
                                    Super. Ct. No. 18STCV02178
       v.

THOMAS E. MORGAN III et al.,

       Defendants and Appellants.



     APPEAL from orders of the Superior Court of Los Angeles
County, Mary H. Strobel, Judge. Affirmed.

     Joshua R. Furman Law Corp. and Joshua R. Furman for
Defendants and Appellants.

     Law Offices of Richard Pech and Richard Pech for Plaintiff
and Respondent.
                  _________________________
       In 1993, the State Bar’s Committee on Mandatory Fee
Arbitration published an advisory noting a curious gap in our
statutory and case law concerning the recoverability of unpaid
fees in an attorney’s breach of contract action against a client.
Although Business and Professions Code section 6148 makes
clear that, in the absence of a valid fee agreement, an attorney
may recover only a “reasonable fee” for services rendered, the
Committee found no similarly clear standard where the parties
had entered into the requisite fee agreement.1 Almost three
decades later, we also are unable to find a clear standard in
our state law for determining what fees are recoverable in such
a dispute.
       In this appeal we hold, when an attorney sues a client
for breach of a valid and enforceable fee agreement, the amount
of recoverable fees must be determined under the terms of the
fee agreement, even if the agreed upon fee exceeds what otherwise
would constitute a reasonable fee under the familiar lodestar
analysis. To be enforceable, the fee agreement cannot be
unconscionable. And, as with every contract, the attorney’s
performance under the fee agreement must be consistent with
the implied covenant of good faith and fair dealing. This requires
a court adjudicating a fee dispute to determine, among other
things, whether the attorney used reasonable care, skill,
and diligence in performing his or her contractual obligations.
This standard applies in determining the probable validity of an
attorney’s claim for breach of an enforceable fee agreement under
the attachment statutes. (See Code Civ. Proc., § 484.010 et seq.)


1     Statutory references are to the Business and Professions
Code, unless otherwise designated.




                                2
       Defendants, former clients of attorney Richard Pech,
appeal attachment orders entered in favor of Pech on his claims
for unpaid fees in breach of the parties’ fee agreements. The
trial court found the fee agreements were valid and Pech had
established the probable validity of his claims based on his billing
statements, correspondence with defendants, and unrebutted
evidence showing defendants disputed only a handful of the
billing statements. This evidence was sufficient to support
the attachment orders under the standard we articulate in
this opinion. We affirm.
         FACTS AND PROCEDURAL BACKGROUND
1.     Pech Sues Defendants for Breach of the Parties’
       Fee Agreements
       Plaintiff Richard Pech is an attorney. Defendants
Juanita Springs Associates LP (Juanita Springs) and Covina
Hills MHC LP (Covina Hills) invest in commercial properties,
including a mobile home park. Defendant Thomas Morgan III
is a principal of Juanita Springs and Covina Hills.
       Pech filed this lawsuit to recover attorney fees allegedly
incurred representing defendants in four legal matters related
to defendants’ operation and ownership of a mobile home park.
The operative complaint refers to these matters as the failure
to maintain case, the insurance case, the mandamus case,
and the takings case. The parties executed written retainer
agreements for the failure to maintain and insurance cases.
As for the mandamus and takings cases, the complaint alleges
an implied-in-fact contract existed based upon Pech’s “long
history” of providing legal services to defendants and the
parties’ understanding that cases related to the mobile home
park would be billed at the same rate.




                                 3
       As relevant to this appeal, the complaint asserts causes of
action for breach of contract based on defendants’ alleged failure
to pay Pech’s attorney fees as provided in the fee agreements.
2.     Pech Applies for Attachment of Defendants’ Assets
       Pech filed applications for attachment orders against
the assets of Juanita Springs and Covina Hills. In support of
the applications, Pech offered a 92-page declaration and over
2,000 pages of exhibits, including the retainer agreements,
billing records, and correspondence detailing his communications
with Morgan and the services Pech’s office rendered on the four
matters. Every billing statement included a notice instructing
defendants to “PLEASE EMAIL/FAX US IF YOU DISPUTE ANY
AMOUNT ON THIS BILL.” Pech’s evidence showed defendants
objected to only four of the final statements. After accounting
for defendants’ payments, Pech’s evidence showed unpaid fees
and costs totaling over $821,000 and accrued interest in excess
of $298,000.
       In opposition to the applications, defendants offered the
declaration of André Jardini, an attorney and legal billings
expert. Jardini opined that there were “serious issues regarding
the compensability of certain fees and costs invoiced by Pech”;
that Pech did not use “billing judgment and care” in the
submission of his invoices, which were “ ‘wordy’ to the point of
being difficult to understand”; and that Pech’s invoices were
“overstated based on his use of a minimum billing increment
for every email . . . and review of every piece of paper.” Jardini
acknowledged, however, that he had not reviewed all the invoices
for the failure to maintain action, which accounted for the bulk




                                4
of the unpaid fees.2 And he conceded he was “not able to
specifically quantify [his] opinion as to the excessiveness of
the fees and costs billed,” other than to opine the invoices were
“overstated by at least 20 [percent].”
3.     The Trial Court Grants the Attachment Orders
       The trial court granted the applications for attachment
of defendants’ assets, concluding Pech had established the
probable validity of his breach of contract claims. With respect
to the failure to maintain and insurance cases, the court found
the parties had entered into valid and enforceable fee agreements
that complied with section 6148’s disclosure requirements.3 As
for the mandamus and takings cases, the court found defendants
had “impliedly agreed to the specified hourly rates [in Pech’s
other fee agreements] based on previous work performed by
[Pech].”4 The court rejected defendants’ contention that the
agreements were unconscionable.
       Regarding the amount of the attachment, the court
determined Pech had established the probable validity of his

2      The failure to maintain case accounted for over $1 million
of the total $1.1 million in unpaid fees and interest that Pech
claimed for the four matters.
3      Under section 6148, subdivision (a), a written fee contract
must disclose the rates, fees, and charges applicable to the case;
the general nature of the legal services to be provided to the
client; and the attorney’s and client’s respective obligations
under the contract.
4     Under section 6148, subdivision (d)(2), a written fee
agreement is not required when the fee arrangement is implied
by the fact that the attorney’s services are generally the same
as previously rendered to and paid for by the client.




                                 5
claims for all unpaid fees, but not for the related interest charges,
which were not available under the terms of the fee agreements.5
After recounting the relevant evidence supporting the
applications—including Pech’s “detailed account of his
correspondence with Morgan,” Pech’s “various billing
statements,” and unrebutted evidence that defendants objected
to only a handful of invoices—the court rejected defendants’
contention that the fees were excessive or unreasonable.
The trial court explained:
             “Jardini’s opinion that the billing statements
             are excessive or unreasonable is unpersuasive
             under the circumstances. In the . . . retainer
             [agreements], [defendants] expressly agreed to
             pay the hourly rates stated therein. Thus, the
             hourly rates are fixed by contract. No lodestar
             determination of the reasonable fees is required
             in a breach of contract action where the hourly
             rates are specified. [Citations.] Factually,
             Jardini’s opinion about the reasonableness
             of the fees is further undermined because he
             admits that he did not have ‘the opportunity

5      In rejecting the interest charges, the trial court adopted the
reasoning of the State Bar’s Standing Committee on Professional
Responsibility and Conduct, which concluded interest charges are
permitted, but “the attorney must advise the client in advance
of any interest charge to be imposed on delinquent fees and
the client must render an informed consent to such a charge.”
(Formal Opn. No. 1980-53.) Because the fee agreements were
silent as to interest, the court concluded Pech had failed to
establish the probable validity of his breach of contract claims
with respect to the interest charges.




                                 6
              to perform a complete and thorough analysis
              of each invoice presented.’ [Citation.] Notably,
              neither Morgan nor any other representative of
              the Defendants with knowledge of the history
              of legal services between the parties has
              submitted a declaration showing the services
              reflected on the billings were outside the scope
              of the agreed upon representation or legal tasks
              to be performed. Nor is there any declaration
              showing Morgan, or anyone else, objected to
              the form or substance of the bills until Pech
              indicated he would seek to withdraw as
              counsel.”
       Thus, the court granted the applications, concluding:
“Plaintiff’s declaration, as well as the billing statements,
[establish] that [Pech] performed a substantial amount of legal
work” on the four matters, and “Jardini’s opinion is belied by
evidence that Defendants did not object to nearly all of the
billing statements.”
       The trial court entered right to attach orders and orders
for issuance of writs of attachment. Defendants filed a timely
notice of appeal.
                             DISCUSSION
1.     In an Action to Collect Unpaid Fees based on Breach
       of a Valid Attorney Fee Agreement, the Terms of the
       Fee Agreement Determine the Amount of Recoverable
       Fees
       Section 6148 belongs to a trio of related statutes governing
fee contracts between lawyers and their clients. (Leighton v.
Forster (2017) 8 Cal.App.5th 467, 483 (Leighton); Arnall v.




                                 7
Superior Court (2010) 190 Cal.App.4th 360, 365.) Section 6146
restricts the use of contingency fee agreements in medical
malpractice actions; section 6147 regulates the form and content
of contingency fee agreements outside the medical malpractice
context; and section 6148 applies to fee agreements that do not
involve a contingency fee. (Leighton, at p. 483.) These statutes
“operate to ensure that clients are informed of and agree to
the terms by which the attorneys who represent them will be
compensated.” (Huskinson & Brown v. Wolf (2004) 32 Cal.4th
453, 460; Leighton, at pp. 483–484.)
       Under section 6148, in “any case” that does not involve
a contingency fee, “in which it is reasonably foreseeable that
total expense to a client, including attorney fees, will exceed
one thousand dollars ($1,000), the contract for services in the
case shall be in writing” and “shall contain all of the following:
[¶] (1) Any basis of compensation including, but not limited to,
hourly rates, statutory fees or flat fees, and other standard rates,
fees, and charges applicable to the case. [¶] (2) The general
nature of the legal services to be provided to the client. [¶]
(3) The respective responsibilities of the attorney and the client
as to the performance of the contract.” (§ 6148, subd. (a).)
These requirements do “not apply” to fee arrangements that are
“implied by the fact that the attorney’s services are of the same
general kind as previously rendered to and paid for by the client.”
(§ 6148, subd. (d)(2).) The “[f]ailure to comply with any provision
of [section 6148] renders the agreement voidable at the option
of the client, and the attorney shall, upon the agreement being
voided, be entitled to collect a reasonable fee.” (§ 6148, subd. (c).)
       While section 6148 makes clear that the absence of a valid
written or implied-in-fact fee agreement limits an attorney to the




                                  8
collection of a “reasonable fee” for service rendered on a client’s
behalf (§ 6148, subd. (c)), there does not appear to be a similarly
clear standard in our statutory or case law for determining
what fees an attorney may collect in an action based on a client’s
breach of a valid and enforceable fee agreement. (Cf. Leighton,
supra, 8 Cal.App.5th at pp. 483, 490 [cataloguing statutory
provisions governing fee contracts and explaining section 6148,
subdivision (c) codifies the general rule that when legal services
have been provided without a valid fee agreement, the attorney
may recover the reasonable value of the services she performed
in the action upon a common count for quantum meruit].)
       Recognizing this apparent gap in our law, the State Bar’s
Committee on Mandatory Fee Arbitration (the Committee)
undertook to examine what standard arbitrators should apply
in determining the fees to be awarded for a client’s breach of
a valid fee agreement.6 The Committee’s inquiry resulted in



6      The Legislature enacted the Mandatory Fee Arbitration
Act (MFAA) (§ 6200 et seq.) to eliminate a disparity in bargaining
power between attorneys and clients attempting to resolve
disputes about attorney fees and to relieve clients of the need
to retain a new attorney to litigate such disputes. (Dorit v. Noe
(2020) 49 Cal.App.5th 458, 467.) Arbitration under the MFAA
is voluntary for the client and mandatory for an attorney if
commenced by a client. (§ 6200, subd. (c).) Consistent with
the MFAA’s purpose, the Legislature instructed the State Bar
to establish and administer an effective, inexpensive system of
arbitration for fee disputes before local bar associations. (Dorit,
at p. 467; Schatz v. Allen Matkins Leck Gamble & Mallory LLP
(2009) 45 Cal.4th 557, 564–565.) The Committee’s primary
function is to oversee that system and to review rules of
procedure promulgated by local bar associations to ensure




                                 9
Arbitration Advisory 1993-02, which articulates a two-step
process, combining principles of contract law and an
unconscionability analysis under rule 1.5 of the Rules of
Professional Conduct (Rule 1.5), to determine whether and
to what extent an attorney is entitled to collect fees as provided
in a statutorily compliant fee agreement. (Com. on Mandatory
Fee Arbitration, State Bar, Arbitration Advisory 1993-02,
Standard of Review in Fee Disputes Where There Is a Written
Fee Agreement (Nov. 23, 1993) pp. 1–2 (Advisory 1993-02).)7


they provide for a fair, impartial, and speedy hearing and award.
(§ 6200, subd. (d).)
7      Advisory 1993-02 refers to former rule 4-200 of the Rules of
Professional Conduct. On November 1, 2018, our Supreme Court
approved Rule 1.5, which replaced former rule 4-200.
       Rule 1.5 prohibits an attorney from contracting for,
charging, or collecting an unconscionable or illegal fee. Under
the rule, the conscionability of a fee “shall be determined on
the basis of all the facts and circumstances existing at the time
the agreement is entered,” including: “(1) whether the lawyer
engaged in fraud or overreaching in negotiating or setting the fee;
[¶] (2) whether the lawyer has failed to disclose material facts; [¶]
(3) the amount of the fee in proportion to the value of the services
performed; [¶] (4) the relative sophistication of the lawyer and
the client; [¶] (5) the novelty and difficulty of the questions
involved, and the skill requisite to perform the legal service
properly; [¶] (6) the likelihood, if apparent to the client, that
the acceptance of the particular employment will preclude other
employment by the lawyer; [¶] (7) the amount involved and the
results obtained; [¶] (8) the time limitations imposed by the client
or by the circumstances; [¶] (9) the nature and length of the
professional relationship with the client; [¶] (10) the experience,
reputation, and ability of the lawyer or lawyers performing the
services; [¶] (11) whether the fee is fixed or contingent; [¶]




                                 10
As we will explain, we conclude the standard the Committee
adopted for fee arbitrations is sound and this standard should
likewise apply to civil suits for breach of a fee agreement that
are adjudicated in the superior court.8
       Under Advisory 1993-02, when arbitrators are presented
with a fee agreement that complies with section 6148, the
arbitrators’ first step is to review the agreement’s terms to
ensure the agreed upon fee is not unconscionable under Rule 1.5.
(Advisory 1993-02, supra, at p. 2; see fn. 7, ante.) Critically,
the Committee adopted an unconscionability standard for this
determination—not unreasonableness—because applying “the
‘reasonableness’ standard of review to the terms of a written
fee agreement would eliminate the difference between instances
where the attorney has entered into a written fee agreement
with his or her client, and those where the attorney has failed
to do so and is limited to a reasonable fee under section 6148.”
(Advisory 1993-02, supra, at p. 2.) The Committee explained:
             “For example, the arbitrators may find that
             the prevailing hourly rate charged by similarly
             experienced attorneys for similar work in the
             community is less than $400 per hour, and,
             if the issue were the determination of a

(12) the time and labor required; and [¶] (13) whether the client
gave informed consent to the fee.” (Rule 1.5(b), fns. omitted.)
8      As noted, arbitration under the MFAA is voluntary for the
client and mandatory for an attorney if commenced by a client.
(§ 6200, subd. (c).) In this case, defendants waived the right to
arbitrate by filing a demurrer to the first amended complaint
and seeking judicial resolution of the fee dispute. (See § 6201,
subd. (d)(1).)




                                11
              ‘reasonable fee,’ the arbitrators would choose
              that amount as the hourly rate. If, however,
              a valid written contract between lawyer and
              client provides for an hourly rate of $400.00,
              the arbitrators should use the terms agreed
              upon by the parties unless, taking into
              consideration the factors listed in [Rule 1.5]
              the arbitrators find that the $400.00 hourly
              rate is unconscionable. If the agreed upon
              rate produces an unconscionable result, a
              reasonable standard should be applied to the
              ultimate fee on the theory that the written
              agreement between the parties is not
              enforceable.” (Ibid.)
       If the arbitrators determine the fee agreement is not
unconscionable, their next step is to “review the attorney’s
performance under the terms of the agreement.” (Advisory
1993-02, supra, at p. 2, italics added.) That review, the
Committee notes, must account for the covenant of good faith
and fair dealing, which is implied in every contract. (Ibid.)
Thus, under Advisory 1993-02, arbitrators are to apply
“a ‘reasonableness’ standard . . . in reviewing the attorney’s
performance” under the fee agreement, including an assessment
of “whether the attorney used reasonable care, skill and diligence
in performing the duties required of the attorney under the
contract, that unnecessary, duplicative or unproductive time
is not charged to the client, and that the attorney has not
performed services that were required as a result of the
attorney’s negligence or some lack of ordinary skill or diligence.”
(Id. at pp. 2–3, italics added.)




                                12
       The standard articulated in Advisory 1993-02 sensibly
balances the competing interests that arise when a client
breaches a fee agreement by refusing to pay an agreed upon
fee. The standard is consistent with section 6148’s implicit
recognition that an attorney is free to contract with a client for
a fee that exceeds what might otherwise constitute “reasonable”
compensation, as long as the rate to be charged and general
nature of the legal services to be provided are disclosed in
the contract. (§ 6148, subds. (a) & (c).) But the standard also
appropriately limits the right to contract freely by incorporating
the general prohibition against enforcement of unconscionable
contract provisions and, specifically, the factors listed in Rule 1.5
for determining whether an attorney’s fee is unconscionable.
(See Civ. Code, § 1670.5, subd. (a) [unconscionable contract
clauses are unenforceable]; Shaffer v. Superior Court (1995) 33
Cal.App.4th 993, 1002–1003 [applying general unconscionability
principle to fee dispute; concluding factors listed in former
rule 4-200 of the Rules of Professional Conduct limit the scope
of relevant inquiry].) Finally, and critically, the standard
recognizes, consistent with the attorney’s fiduciary duty and
the implied covenant of good faith and fair dealing, that the
attorney has a contractual obligation to render performance in
good faith and in a professional manner, and that the attorney’s
performance must be reviewed under a reasonableness standard
that accounts for this obligation. (See Carma Developers (Cal.),
Inc. v. Marathon Development California, Inc. (1992) 2 Cal.4th
342, 371–372 [the implied covenant of good faith and fair dealing
obligates a party having discretionary power under a contract to
exercise that power in good faith]; Cox v. Delmas (1893) 99 Cal.
104, 123 [“The relation between attorney and client is a fiduciary




                                 13
relation of the very highest character, and binds the attorney to
most conscientious fidelity—uberrima fides.”].) We conclude this
is the appropriate standard for adjudicating an attorney’s claim
against a client for breach of a valid fee agreement.
        The trial court found the fee agreements in this case
were valid under section 6148 and the rates specified in the
agreements were not unconscionable. Based on these findings,
which defendants do not dispute, the court concluded “the hourly
rates are fixed by contract” and “[n]o lodestar determination of
reasonable fees is required in a breach of contract action where
the hourly rates are specified.” Defendants contend this was
error, arguing “the trial court should have considered the
‘lodestar determination’ of reasonableness and necessity as
a matter of law.” We disagree.
        In determining the appropriate attorney fee award that a
litigation adversary must pay to the prevailing party under our
fee shifting statutes, California courts begin with the “lodestar”—
i.e., “the number of hours reasonably expended multiplied by
the reasonable hourly rate.” (PLCM Group, Inc. v. Drexler (2000)
22 Cal.4th 1084, 1095.) The “reasonable rate” component is
the rate “prevailing in the community for similar work.” (Ibid.)
The lodestar approach is “ ‘fundamental to a determination of
an appropriate attorneys’ fee award,’ ” because it “anchors the
trial court’s analysis to an objective determination of the value of
the attorney’s services, ensuring that the amount awarded is not
arbitrary.” (Ibid.) This objective standard is necessary because
the litigation adversary is not a party to the prevailing party’s
attorney fee agreement. Thus, much like an attorney who has
failed to make a valid fee agreement with his or her client,




                                14
the lodestar approach appropriately limits a prevailing party
to a “reasonable fee” award. (§ 6148, subd. (c).)
       The trial court correctly held a lodestar determination is
not required in a breach of contract action where an attorney’s
hourly rate is specified in a fee agreement. To hold otherwise
would ignore the statutorily recognized difference between
instances where the attorney has entered into a valid fee
agreement with his or her client, and those where the attorney
has failed to do so and is limited to a “reasonable fee” under
section 6148. There is no dispute that the fee agreements in this
case were valid and that the rates specified in the agreements
were not unconscionable. Thus, the only question is whether,
under the reasonableness standard we have adopted for
evaluating an attorney’s performance under a fee agreement,
substantial evidence supports the trial court’s finding that
Pech’s contract claims have probable validity. We turn to that
question now.
2.     Pech Established the Probable Validity of His Claims
       for Breach of the Fee Agreements
       Provisional relief in the form of an attachment is available
for money claims based on breach of contract.9 (Code Civ. Proc.,
§ 483.010, subd. (a) [attachment “may be issued only in an action
on a claim or claims for money, each of which is based upon a
contract”].) The trial court must issue a right to attach order if

9      Attachment is a provisional remedy, ancillary to the main
action. (Loeb & Loeb v. Beverly Glen Music, Inc. (1985) 166
Cal.App.3d 1110, 1117 (Loeb & Loeb).) “A court’s determinations
under the attachment law have no effect on the determination
of any issues in the action, nor may the court’s determinations
regarding the attachment be given in evidence or referred to
at trial.” (Ibid., citing Code Civ. Proc., § 484.100.)




                                15
it finds, among other things, that “[t]he plaintiff has established
the probable validity of the claim upon which the attachment
is based.” (Id., § 484.090, subd. (a).)
        A claim has probable validity “where it is more likely
than not that the plaintiff will obtain a judgment against the
defendant on that claim.” (Code Civ. Proc., § 481.190; Loeb &
Loeb, supra, 166 Cal.App.3d at p. 1118.) This definition requires
the plaintiff to “at least establish a prima facie case.” (Cal. Law
Revision Com. com., 15A West’s Ann. Code Civ. Proc. (2020 ed.)
foll. § 481.190.) If the defendant opposes the application, “the
court must then consider the relative merits of the positions of
the respective parties and make a determination of the probable
outcome of the litigation.” (Ibid.; Loeb & Loeb, at p. 1120.)
        A trial court’s factual findings in an attachment proceeding,
including its probable validity finding, are subject to our
substantial evidence standard of review. (Loeb & Loeb, supra,
166 Cal.App.3d at p. 1120; Bank of America v. Salinas Nissan,
Inc. (1989) 207 Cal.App.3d 260, 273.) “We review the evidence
on appeal in favor of the prevailing party, resolving conflicts
and drawing reasonable inferences in support of the judgment.”
(Claussen v. First American Title Guaranty Co. (1986) 186
Cal.App.3d 429, 431; Bank of America, at p. 273.) “[W]e cannot
substitute our inferences for those of the trial court reasonably
grounded on substantial evidence.” (Claussen, at p. 436; Bank
of America, at p. 273.)
        To establish a claim for breach of contract, a plaintiff
must prove: (1) the existence of a contract, (2) plaintiff’s
performance or excuse for nonperformance, (3) defendant’s
breach, and (4) resulting damages to plaintiff. (Durell v. Sharp
Healthcare (2010) 183 Cal.App.4th 1350, 1367.) As we held




                                 16
above, with respect to the second element, when an attorney
claims the client breached a valid fee agreement, the attorney
must demonstrate he reasonably performed his obligations under
the agreement in a manner consistent with the implied covenant
of good faith and fair dealing.
       Focusing on this second element, defendants challenge
the trial court’s probable validity finding on two grounds. First,
they contend Pech failed to make a prima facie showing of the
“reasonableness and necessity” of the legal services he performed
under the fee agreements. Second, they argue, “even if Pech had
made a prima facie showing, [defendants’] opposition evidence,
supported by expert opinion, established that Pech was unlikely
to succeed anyway.” The record does not compel reversal on
either ground.
       With respect to Pech’s prima facie showing, the evidence
supports the trial court’s implicit finding that Pech reasonably
performed his obligations under the fee agreements. Pech’s
evidence consisted primarily of his declaration and the billing
statements his office issued to defendants during the four cases.
Although the trial court fairly characterized Pech’s evidence
as “unwieldy,” our review of his declaration confirms it outlines
the major challenges of each case, correspondence with Morgan
showing Morgan was pleased with the work reflected in Pech’s
billing statements, and the results Pech obtained on defendants’
behalf. The billing statements, as the court’s order observes,
provide “a brief description of services rendered” and contain
a notice on each page instructing defendants to “PLEASE
EMAIL/FAX US IF YOU DISPUTE ANY AMOUNT ON THIS
BILL.” As the trial court emphasized in rejecting defendants’
contention that the “billing statements [were] excessive or




                                17
unreasonable,” the statements show Pech’s office performed a
“substantial amount of legal work” on defendants’ behalf and the
undisputed evidence proved defendants did not object to a single
invoice until after Pech indicated he intended to withdraw as
counsel. (Italics added.) Pech made a sufficient prima facie
showing that he reasonably performed his obligations under
the fee agreements with respect to the unpaid invoices. (See
Loeb & Loeb, supra, 166 Cal.App.3d at p. 1119 [evidence that
attorney sent clients monthly billing statements that “were not
questioned, disputed or otherwise objected to” by clients was
“sufficient evidence of the probable validity” to sustain attorney’s
prima facie burden on breach of fee agreement claim].)
       As for the contention that the trial court was compelled,
as a matter of law, to resolve the relative merits of the claims
in defendants’ favor because they alone offered “expert opinion”
evidence, the argument’s premise is flawed. Without citation
to authority, defendants maintain “expert opinion is required
to establish that an attorney complied with ethical rules” and,
since “Jardini’s declaration was uncontradicted,” the trial court
was obliged to accept his opinions “in the absence of other non-
arbitrary bases to reject it.” It is well established, however, that
the determination of what constitutes reasonable legal services
is committed to the discretion of the trial court, and the “value
of legal services performed in a case is a matter in which the
trial court has its own expertise.” (Melnyk v. Robledo (1976) 64
Cal.App.3d 618, 623.) Thus, the “trial court may make its own
determination of the value of the services contrary to, or without
the necessity for, expert testimony.” (Ibid.)
       In any event, the trial court had nonarbitrary reasons
for rejecting Jardini’s opinions. The court’s order indicates




                                 18
it independently reviewed Pech’s billing statements and found,
contrary to Jardini’s opinions, the statements were timely
submitted, concise, and adequately identified the billers by their
initials on each billing entry. Additionally, the court found,
“[f]actually, Jardini’s opinion about the reasonableness of the fees
[was] undermined because he admit[ted] that he did not have ‘the
opportunity to perform a complete and thorough analysis of each
invoice presented.’ ” We are satisfied that the court reasonably
applied its own expertise in determining the services reflected in
the billing statements were reasonable and necessary based on
Pech’s declaration regarding the issues and challenges presented
in each of the four cases. We find no error.
                           DISPOSITION
       The orders are affirmed. Plaintiff Richard Pech is entitled
to his costs.

      CERTIFIED FOR PUBLICATION




                                     EGERTON, J.

We concur:




                  EDMON, P. J.                     DHANIDINA, J.




                                19